
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.2



OWENS-ILLINOIS

1997 EQUITY PARTICIPATION PLAN

RESTRICTED STOCK AGREEMENT


        THIS RESTRICTED STOCK AGREEMENT (the "Agreement"), dated as of [    ]
2005 is made by and between Owens-Illinois, Inc., a Delaware corporation (the
"Company") and [                        ], an employee of the Company or a
Parent Corporation or a Subsidiary (the "Employee"):

        WHEREAS, the Company has established the Owens-Illinois 1997 Equity
Participation Plan (the "Plan"); and

        WHEREAS, the Plan provides for the issuance of shares of the Company's
Common Stock, subject to certain restrictions thereon and to other conditions
stated herein; and

        WHEREAS, the Compensation Committee of the Board of Directors of the
Company (the "Committee") has determined it would be to the advantage and best
interest of the Company and its stockholders to issue the shares of Restricted
Stock provided for herein to the Employee in partial consideration of services
rendered, or to be rendered, to the Company and/or its subsidiaries.

        NOW, THEREFORE, in consideration of the mutual covenants herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:


ARTICLE I.

DEFINITIONS


        Whenever the following terms are used in this Agreement, they shall have
the meaning specified below, unless the context clearly indicates to the
contrary. Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan. The masculine pronoun shall include the feminine and
neuter and the singular the plural, where the context so indicates.

Section 1.1.    Cause

        "Cause" shall mean dishonesty, disloyalty, misconduct, insubordination,
failure to reasonably devote working time to assigned duties, failure or refusal
to comply with any reasonable rule, regulation, standard or policy which from
time to time may be established by the Company, including, without limitation,
those policies set forth in the Owens-Illinois Policy Manual in effect from time
to time, and failure to fully cooperate with any investigation of an alleged
violation of any such rule, regulation, standard or policy.

Section 1.2.    Common Stock

        "Common Stock" shall mean the common stock of the Company, $.01 par
value.

Section 1.3.    Competing Business

        "Competing Business" shall mean any person, corporation or other entity
engaged in the [COUNTRY] or in any other country in which the Company
manufactures or sells its products, in the manufacture or sale of glass
containers, plastic containers, plastic closures, plastic prescription
containers, labels, or multipack plastic carriers for beverage bottles, or any
other products manufactured or sold by the Company within the last two (2) years
prior to the Employee's Termination of Employment.

--------------------------------------------------------------------------------




Section 1.4.    Exchange Act

        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

Section 1.5.    Fair Market Value

        "Fair Market Value" of a share of the Company's stock as of a given date
shall be: (i) the closing price of a share of the Company's stock on the
principal exchange on which shares of the Company's stock are then trading, if
any, on the day previous to such date, or, if shares were not traded on the day
previous to such date, then on the next preceding trading day during which a
sale occurred; or (ii) if such stock is not traded on an exchange but is quoted
on NASDAQ or a successor quotation system, (1) the last sales price (if the
stock is then listed as a National Market Issue under the NASD National Market
System) or (2) the mean between the closing representative bid and asked prices
(in all other cases) for the stock on the day previous to such date as reported
by NASDAQ or such successor quotation system; or (iii) if such stock is not
publicly traded on an exchange and not quoted on NASDAQ or a successor quotation
system, the mean between the closing bid and asked prices for the stock, on the
day previous to such date, as determined in good faith by the Committee; or
(iv) if the Company's stock is not publicly traded, the fair market value
established by the Committee acting in good faith.

Section 1.6    Parent Corporation

        "Parent Corporation" shall mean any corporation in an unbroken chain of
corporations ending with the Company if each of the corporations other than the
Company then owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

Section 1.7.    Plan

        "Plan" shall mean the Company's 1997 Equity Participation Plan.

Section 1.8.    Restrictions

        "Restrictions" shall mean the reacquisition and transferability
restrictions imposed upon Restricted Stock under this Agreement.

Section 1.9.    Restricted Stock

        "Restricted Stock" shall mean Common Stock issued under this Agreement
and subject to the Restrictions imposed hereunder.

Section 1.10.    Rule 16b-3

        "Rule 16b-3" shall mean that certain Rule 16b-3 under the Exchange Act,
as such Rule may be amended from time to time.

Section 1.11.    Secretary

        "Secretary" shall mean the Secretary of the Company.

Section 1.12.    Securities Act

        "Securities Act" shall mean the Securities Act of 1933, as amended.

2

--------------------------------------------------------------------------------




Section 1.13.    Subsidiary

        "Subsidiary" shall mean any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain. "Subsidiary" shall also mean any
partnership in which the Company and or any Subsidiary owns more than fifty
(50%) percent of the capital or profits interests.

Section 1.14.    Termination of Employment

        "Termination of Employment" shall mean the time when the
employee-employer relationship between the Employee and the Company, a Parent
Corporation or a Subsidiary is terminated for any reason, with or without Cause,
including, but not by way of limitation, a termination by resignation,
discharge, death, disability or retirement; but excluding (a) terminations where
there is a simultaneous reemployment or continuing employment of the Employee by
the Company, a Parent Corporation, any Subsidiary or an affiliate of the
Company, (b) terminations where the Employee continues a relationship (e.g., as
a director or as a consultant) with the Company, a Parent Corporation or a
Subsidiary. The Committee, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Employment,
including, but not by way of limitation, the question of whether a Termination
of Employment resulted from a discharge for good cause, and all questions of
whether a particular leave of absence constitutes a Termination of Employment.
Notwithstanding any other provision of this Agreement, the Company or any
Subsidiary has the absolute and unrestricted right to terminate the Employee's
employment at any time for any reason whatsoever, with or without Cause.


ARTICLE II.

ISSUANCE OF RESTRICTED STOCK


Section 2.1.    Issuance of Restricted Stock

        In consideration of the services rendered or to be rendered to the
Company, a Parent Corporation or a Subsidiary and for other good and valuable
consideration which the Committee has determined to be equal to the par value of
its Common Stock, on the date hereof the Company issues to the Employee
[                        ] shares of its Common Stock, upon the terms and
conditions set forth in this Agreement.

Section 2.2.    No Right to Continued Employment

        Nothing in this Agreement or in the Plan shall confer upon the Employee
any right to continue in the employee of the Company, any Parent Corporation or
any Subsidiary or shall interfere with or restrict in any way the rights of the
Company, any Parent Corporation or any Subsidiary, which are hereby expressly
reserved, to discharge the Employee at any time for any reasons whatsoever, with
or without Cause.


ARTICLE III.

RESTRICTIONS


Section 3.1.    Lapse of Restrictions.

        The Restricted Stock shall vest, and all Restrictions thereon shall
expire, either (i) as to [    ]% of the shares of Restricted Stock granted
pursuant to this Agreement on each of the first [            ] anniversaries of
the date of grant of such Restricted Stock, or (ii) in their entirety upon a
Termination

3

--------------------------------------------------------------------------------




of Employment due to the Employee's death or total Disability (as determined in
the sole discretion of the Committee). Upon the lapsing of Restrictions
applicable to shares of Restricted Stock and subject to Section 5.3, the Company
shall cause new certificates to be issued with respect to such vested shares and
delivered to the Employee or his legal representative, free from the legend
provided for in Section 3.3 and any of the other Restrictions. Such vested
shares shall cease to be considered Restricted Stock subject to the terms and
conditions of this Agreement.

Section 3.2.    Reacquisition of Restricted Stock Upon a Termination of
Employment

        Upon a Termination of Employment, all shares of Restricted Stock granted
to the Employee pursuant to this Agreement with respect to which all applicable
Restrictions have not yet expired in accordance with Section 3.1 may be
reacquired by the Company immediately without payment of any consideration by
the Company.

Section 3.3.    Legend.

        Certificates representing shares of Restricted Stock issued pursuant to
this Agreement shall, until all restrictions lapse and new certificates are
issued pursuant to Section 3.1, bear the following legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO REACQUISTION BY THE COMPANY UNDER THE TERMS
OF THAT CERTAIN RESTRICTED STOCK AGREEMENT BY AND BETWEEN OWENS-ILLINOIS, INC.
(THE "COMPANY") AND THE HOLDER OF THE SECURITIES. PRIOR TO VESTING OF OWNERSHIP
IN THE SECURITIES, THEY MAY NOT BE DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED,
SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY
CIRCUMSTANCES. COPIES OF THE ABOVE REFERENCED AGREEMENT ARE ON FILE AT THE
OFFICES OF THE COMPANY AT ONE SEAGATE, TOLEDO, OHIO 43604.

Section 3.4.    Merger, Consolidation, Acquisition, Liquidation or Dissolution

        Notwithstanding any other provision of this Agreement, upon the merger
or consolidation of the Company into another corporation, the acquisition by
another corporation or person (excluding any employee benefit plan of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company) of all or substantially all of the Company "s
assets or 51% or more of the Company's then outstanding voting stock, or the
liquidation or dissolution of the Company, the Committee shall then provide by
resolution adopted prior to such event that, at some time prior to the effective
date of such event, all shares of Restricted Stock not previously reacquired
pursuant to Section 3.2 shall fully vest and all Restrictions with respect to
such shares of Restricted Stock shall immediately expire.

Section 3.5.    Restrictions on New Shares

        In the event that the outstanding shares of the Company's Common Stock
are hereafter changed into or exchanged for a different number of kind of shares
or other securities of the Company or of another corporation pursuant to a
merger of the Company into another corporation, or the exchange of all or
substantially all of the assets of the Company for the securities of another
corporation, or the acquisition by another corporation or person (excluding any
employee benefit plan of the Company or any trustee or other fiduciary holding
securities under an employee benefit plan of the Company) of 51% or more of the
Company's then outstanding voting stock, or the liquidation or dissolution of
the Company, or a stock split-up or stock dividend, such new, additional or
different shares or securities which are held or received by the Employee in his
capacity as a holder of Restricted Stock shall be

4

--------------------------------------------------------------------------------




considered to be Restricted Stock and shall be subject to all of the
Restrictions, unless the Committee provides, pursuant to Section 3.4 for the
accelerated vesting and expiration of the Restrictions on the shares of
Restricted Stock underlying the distribution of the new, additional or different
shares or securities.


ARTICLE IV.

NON-COMPETITION/NON-SOLICITATION


Section 4.1.    Covenant Not to Compete

        Employee covenants and agrees that prior to Employee's Termination of
Employment and for a period of [NUMBER] years following the Employee's
Termination of Employment, Employee shall not, in [COUNTRY] or in any other
country in which the Company manufactures or sells it products, engage, directly
or indirectly, whether as principal or as agent, officer, director, employee,
consultant, shareholder or otherwise, alone or in association with any other
person, corporation or other entity, in any Competing Business.

Section 4.2.    Non-Solicitation of Employees

        Employee agrees that prior to his Termination of Employment and for
three (3) years following Employee's Termination of Employment, including
without limitation termination by the Company for Cause or without Cause,
Employee shall not, directly or indirectly, solicit or induce, or attempt to
solicit or induce, any employee of the Company to leave the employment of the
Company for any reason whatsoever, or hire any employee of the Company except
into the employment of the Company.

Section 4.3    Equitable Relief

        Employee agrees that it is impossible to measure in money the damages
that will accrue to the Company in the event that Employee breaches any of the
restrictive covenants provided in Sections 4.1 or 4.2 hereof. Accordingly, in
the event that Employee breaches any such restrictive covenant, the Company
shall be entitled to an injunction restraining Employee from further violating
such restrictive covenant. If the Company shall institute any action or
proceeding to enforce any such restrictive covenant, Employee hereby waives the
claim or defense that the Company has an adequate remedy at law and agrees not
to assert such claim or defense. The foregoing shall not prejudice the Company's
right to require Employee to account for and pay over to the Company, and
Employee hereby agrees to account for and pay over, any compensation, profits,
monies, accruals or other benefits derived or received by Employee as a result
of any transaction constituting a breach of any of the restrictive covenants
provided in Sections 4.1 or 4.2 hereof.


ARTICLE V.

MISCELLANEOUS


Section 5.1.    Administration

        The Committee shall have the power to interpret the Plan and this
Agreement, and to adopt such rules for the administration, interpretation, and
application of the Plan as are consistent therewith, to interpret, amend or
revoke any such rules. All action taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Employee, the Company and all other interested persons. In its absolute
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under the Plan or this Agreement except with
respect to matters which under Rule 16b-3, or any regulations or rules issued
thereunder, are required to be determined in the sole discretion of the
Committee. No member of the Committee or Board shall be personally liable for
any action, determination or interpretation made in good faith with

5

--------------------------------------------------------------------------------




respect to the Plan or the Restricted Stock, and all members of the Committee
and the Board shall be fully protected by the Company in respect of any such
action, determination or interpretation.

Section 5.2.    Restricted Stock Not Transferable

        No Restricted Stock or any interest or right therein or part thereof
shall be liable for the debts, contracts or engagements of the Employee or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, hypothecation, encumbrance, assignment or any
other means, whether such disposition be voluntary or involuntary or by
operation of law by judgment, levy, attachment, garnishment or any other legal
or equitable proceedings (including bankruptcy), any attempted disposition
thereof shall be null and void and of no effect; provided however, that this
Section 5.2 shall not prevent transfers by will or by the applicable laws of
descent and distribution.

Section 5.3.    Conditions to Issuance of Stock Certificates

        The Company shall not be required to issue or deliver any certificate or
certificates for shares of stock pursuant to this Agreement prior to fulfillment
of all of the following conditions:

        (a)   The admission of such shares to listing on all stock exchanges on
which such class of stock is then listed; and

        (b)   The completion of any registration or other qualification of such
shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Committee shall, in its sole discretion, deem necessary or advisable;
and

        (c)   The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its sole discretion,
determine to be necessary or advisable; and

        (d)   Subject to Section 5.10 the payment by the Employee of all amounts
which, under federal, state or local tax law, the Company (or other employer
corporation) is required to withhold upon issuance of Restricted Stock and/or
the lapse or removal of any of the Restrictions; and

        (e)   The lapse of such reasonable period of time as the Committee may
from time to time establish for reasons of administrative convenience.

Section 5.4.    Escrow

        The Secretary or such other escrow holder as the Committee may appoint
shall retain physical custody of the certificates representing Restricted Stock,
including shares of Restricted Stock issued pursuant to Section 3.5, until all
of the Restrictions expire or shall have been removed; provided, however, that
in no event shall the Employee retain physical custody of any certificates
representing Restricted Stock issued to him.

Section 5.5.    Notices

        Any notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company in care of its Secretary, and any notice to be
given to the Employee shall be addressed to him at the address given beneath his
signature hereto. By a notice given pursuant to this Section 5.5, either party
may hereafter designate a different address for notices to be given to him. Any
notice which is required to be given to the Employee shall, if the Employee is
then deceased, be given to the Employee's personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 5.5. Any notice shall be deemed duly given
when enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with

6

--------------------------------------------------------------------------------




postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.

Section 5.6.    Rights as Stockholder

        Upon delivery of the shares of Restricted Stock to the escrow holder
pursuant to Section 5.4, the Employee shall have all the rights of a stockholder
with respect to said shares, subject to the restrictions herein (including the
provisions of Section 5.10), including the right to vote the shares and to
receive all dividends or other distributions paid or made with respect to the
shares.

Section 5.7.    Titles

        Titles are provided her in for convenience only and are not to serve as
a basis for interpretation or construction of this Agreement.

Section 5.8.    Conformity to Securities Laws

        The Employee acknowledges that the Plan and this Agreement is intended
to conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act and any and all regulations and rules promulgated by the
Securities and Exchange Commission thereunder, including, without limitation,
the applicable exemptive conditions of Rule 16b-3. Notwithstanding anything
herein to the contrary, this Agreement shall be administered, and the Restricted
Stock shall be issued only in such a manner as to conform to such laws, rules
and regulations. To the extent permitted by applicable law, this Agreement and
the Restricted Stock issued hereunder shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.

Section 5.9.    Amendments

        This Agreement and the Plan may be amended without the consent of the
Employee provided that such amendment would not impair any rights of the
Employee under this Agreement. No amendment of this Agreement shall, without the
consent of the Employee, impair any rights of the Employee under this Agreement.

Section 5.10.    Tax Withholding

        The Company's obligation: (i) to issue or deliver to the Employee any
certificate or certificates for unrestricted shares of stock; or (ii) to pay to
the Employee any dividends or make any distributions with respect to the
Restricted Stock, is expressly conditioned upon receipt from the Employee, on or
prior to the date reasonably specified by the Company of:

        (a)   Full payment (in cash or by check) of any amount that must be
withheld by the Company for federal, state and/or local tax purposes; or

        (b)   Subject to the Committee's consent and Section 5.10(c), full
payment by delivery to the Company of unrestricted shares of the Company's
Common Stock previously owned by the Employee duly endorsed for transfer to the
company by the Employee with an aggregate Fair Market Value (determined, as
applicable, as of the date of the lapse of the restrictions or vesting or as of
the date of the distribution) equal to the amount that must be withheld by the
Company for federal, state and/or local tax purposes; or

        (c)   With respect to the withholding obligation for shares of
Restricted Stock that become unrestricted shares as of a certain date (the
"Vesting Date"), subject to the committee's consent, full payment by retention
by the Company of a portion of such shares of Restricted Stock which become
unrestricted or vested with an aggregated Fair Market Value (determined on the
Vesting Date) equal to the amount that must be withheld by the Company for
federal, state and/or local tax purposes; or

7

--------------------------------------------------------------------------------




        (d)   Subject to the Committee's consent, a combination of payments
provided for in the foregoing subsections (a), (b) or (c).

Section 5.11.    Governing Law

        This Agreement shall be administered, interpreted and enforced under the
internal laws of the State of Delaware without regard to conflicts of laws
thereof.

        IN WITNESS HEREOF, this Agreement has been executed and delivered by the
parties hereto.

    OWENS-ILLINOIS, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------


 
 
Its: Senior Vice President

--------------------------------------------------------------------------------

Employee        


--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------

Address
 
 
 
 
Employee's Taxpayer
Identification Number:
 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 

8

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.2



OWENS-ILLINOIS 1997 EQUITY PARTICIPATION PLAN RESTRICTED STOCK AGREEMENT
ARTICLE I. DEFINITIONS
ARTICLE II. ISSUANCE OF RESTRICTED STOCK
ARTICLE III. RESTRICTIONS
ARTICLE IV. NON-COMPETITION/NON-SOLICITATION
ARTICLE V. MISCELLANEOUS
